NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                            RORY RAY BOLDAN,
                                Appellant.

                             No. 1 CA-CR 18-0474
                               FILED 6-13-2019


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201500975
           The Honorable Billy K. Sipe, Jr., Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                           STATE v. BOLDAN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Michael J. Brown and Judge Jennifer M. Perkins joined.


J O H N S E N, Judge:

¶1             Rory Ray Boldan timely filed this appeal in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), following his convictions of possession of dangerous drugs, a Class
4 felony; possession of drug paraphernalia, a Class 6 felony; providing false
information to a law enforcement officer, a Class 1 misdemeanor; and
driving with a suspended driver's license, a Class 1 misdemeanor. Boldan's
counsel has searched the record on appeal but found no arguable question
of law that is not frivolous, and asks this court to search the record for
reversible error. See Smith v. Robbins, 528 U.S. 259, 284 (2000); Anders, 386
U.S. at 744; State v. Clark, 196 Ariz. 530, 537 (App. 1999). Boldan was given
the opportunity to file a supplemental brief but did not do so. After
reviewing the entire record, we affirm Boldan's convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2           A Bullhead City police officer pulled over a vehicle with an
obstructed windshield. Boldan, the driver, did not have his driver's license
with him and gave the officer a false name and birthdate. The officer
detained Boldan and questioned his passenger, who provided the officer
with Boldan's real name. Boldan then confirmed his real name and
admitted to the officer that his license was suspended. The officer arrested
Boldan and transported him for booking. When Boldan was searched
during booking, the officer discovered approximately eight grams of
methamphetamine wrapped in plastic cellophane.

¶3            The State charged Boldan with one count of possession of
dangerous drugs under Arizona Revised Statutes ("A.R.S.") section 13-
3407(A)(1) (2019) and one count of possession of drug paraphernalia for the
plastic cellophane he used to store the methamphetamine. See A.R.S. § 13-
3415(F)(2) (2019) ("'Drug paraphernalia' means all equipment, products and




                                     2
                            STATE v. BOLDAN
                            Decision of the Court

materials of any kind which are used . . . in . . . storing . . . a drug.").1 An
eight-person jury convicted him of both charges. After finding that Boldan
had one historical prior felony conviction, the superior court sentenced him
as a category-two repetitive offender to three years' imprisonment for
possession of dangerous drugs and one year for possession of drug
paraphernalia. See A.R.S. § 13-703(I) (2019).

¶4             The State also charged Boldan with two misdemeanors: One
count of providing false information to a law enforcement officer under
A.R.S. § 13-2907.01 (2019), and one count of driving with a suspended
driver's license under A.R.S. § 28-3473 (2019). Following a bench trial, the
superior court convicted him of both charges and sentenced him to 137
days' incarceration. The court ordered all four sentences to be served
concurrently and awarded Boldan 137 days of presentence incarceration
credit.

¶5            Boldan timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) (2019), 13-4031 (2019) and -4033(A)(1) (2019).

                               DISCUSSION

¶6             Boldan was absent for both trials, which were held the same
day. "A defendant has a constitutional right to be present at every stage of
a trial under the Sixth and Fourteenth Amendments to the United States
Constitution and Article 2, Section 24 of the Arizona Constitution." State v.
Fitzgerald, 232 Ariz. 208, 215, ¶ 31 (2013). A defendant may voluntarily
waive his right to attend trial. Ariz. R. Crim. P. 9.1; Fitzgerald, 232 Ariz. at
215, ¶ 31. The court properly may infer that a defendant's absence at trial
is voluntary if the defendant had (1) actual notice of the date and time of
the proceeding, (2) notice of the right to be present, and (3) notice that the
proceeding would go forward in the defendant's absence. Ariz. R. Crim. P.
9.1.

¶7           The record demonstrates that all three elements of Rule 9.1
were met. Boldan was present at the final management conference, at
which the court set the trial date and ordered him to appear at trial. At that
conference, Boldan and the court engaged in the following colloquy:

       [The court:] As I've indicated to you before, if you fail to
       appear, the trial will still proceed in your absence. And you

1      Absent material revision after the date of an alleged offense, we cite
the current version of a statute or rule.


                                       3
                             STATE v. BOLDAN
                             Decision of the Court

       can be found guilty even if you're not here to defend yourself.
       Further, if you're convicted at your trial and your voluntary
       absence prevents sentencing from occurring within 90 days
       after conviction, then you'll lose your right to an appeal.
       Mr. Boldan, do you understand those advisements?

       [Boldan:] Yes, sir.

¶8            Despite knowing the date and time of his trials and
confirming that he understood his right to be present and that the trials
would proceed in his absence, Boldan failed to appear without providing
an explanation to his attorney. In fact, Boldan absconded until he was
arrested on a bench warrant months later in Nevada and extradited to
Mohave County. Because the elements of Rule 9.1 were met, the superior
court did not err by inferring that Boldan voluntarily chose not to be present
and did not err in holding Boldan's trials in his absence.

¶9             The record also reflects Boldan received a fair trial. He was
represented by counsel at all stages of the proceedings against him. The
State presented both direct and circumstantial evidence sufficient to allow
the jury to convict. The jury was properly comprised of eight members.
The court properly instructed the jury on the elements of the charges, the
State's burden of proof, the presumption of innocence and the necessity of
a unanimous verdict. The jury returned a unanimous verdict. The State
also presented both direct and circumstantial evidence sufficient to allow
the court to convict Boldan of the misdemeanor charges after the bench trial.

¶10          Boldan was present for sentencing on all charges. The court
received and considered a presentence report, addressed its contents
during the sentencing hearing and imposed legal sentences for the crimes
of which Boldan was convicted.

                               CONCLUSION

¶11          We have reviewed the entire record for reversible error and
find none, and therefore affirm Boldan's convictions and resulting
sentences. See Leon, 104 Ariz. at 300.

¶12           Defense counsel's obligations pertaining to Boldan's
representation in this appeal have ended. Counsel need do no more than
inform Boldan of the outcome of this appeal and his future options, unless,
upon review, counsel finds "an issue appropriate for submission" to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court's own motion, Boldan has 30 days to


                                      4
                             STATE v. BOLDAN
                             Decision of the Court

proceed, if he wishes, with a pro per motion for reconsideration. Boldan has
30 days from the date of this decision to proceed, if he wishes, with a pro per
petition for review.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                          5